Case 2:15-cr-20470-MFL-DRG ECF No. 63, PageID.792 Filed 03/11/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                  Case No. 15-cr-20470
                                                  Hon. Matthew F. Leitman
v.

NATHANIAL MOSS, JR.,

     Defendant.
__________________________________________________________________/

             ORDER DENYING DEFENDANT’S MOTION FOR
               COMPASSIONATE RELEASE (ECF No. 38)

      On August 4, 2020, Defendant Nathanial Moss, Jr. filed a motion for

compassionate release. (See Mot. for Compassionate Release, ECF No. 38.) The

Court therefore appointed Moss counsel (see Order, ECF No. 51), and counsel filed

a supplemental brief on Moss’ behalf. (See Moss Supp. Br., ECF Nos. 56.)

      The Court held a video hearing on Moss’ motion on March 11, 2021. (See

Notice of Hearing, ECF No. 62.) For the reasons explained on the record during the

hearing, Moss’ motion is DENIED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: March 11, 2021


                                        1
Case 2:15-cr-20470-MFL-DRG ECF No. 63, PageID.793 Filed 03/11/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 11, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
